Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 9/27/2021 has been entered and fully considered.
Claims 1, 12 and 15 have been amended.
Summary
Applicant’s arguments see pages 6-8, filed 9/27/21, with respect to claims 1-25 have been fully considered and are persuasive.  The 103 rejection of claims 1-25 have been withdrawn.
Claims 1-25 are pending and have been considered.
Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a fire starter system comprising: a fire starter strip comprising a substrate material coated in wax; said fire starter strip configured to be folded into a first, packaged orientation forming a fire starter base; said fire starter strip further configured to be unfolded into an unrolled, flat orientation; said fire starter strip further configured to be rolled into a deployed orientation wherein an end portion of said fire starter strip is displaced to function as a wick; said fire starter base and said wick are all comprised of said fire starter strip in a uniform body; wherein said end portion of said fire starter strip is configured to be ignited; and 
	MANNER (US PG PUB 2002/0129808) is the closest prior art that teaches:
MANNER teaches in the abstract the combustible fuel source of the invention includes a body comprising a porous carrier and a solid fuel.   A variety of materials can be used as the porous carrier, including combustible materials such as paper fibres, cloth, pulp fibres, powdered coal or charcoal and non-combustible materials such as ground pumice, sand or ceramic materials. A variety of solid fuels can be used, including paraffin wax, beeswax and other waxes or wax-like materials (microcrystalline wax) (derived from animal and/or vegetable processing.  Para [0009] teaches the porous carrier is formed into a preselected shape depending on its intended purpose and required combustion characteristics. The preselected shape will to a large extent depend on its intended purpose. Examples of suitable preselected shapes include cones, rings, blocks, powdered granules or pellets, candles, balls and sticks.
	However MANNER differs from the claimed invention in that MANNER does not disclose or suggest wherein said fire starter strip configured to be folded into a first, packaged orientation forming a fire starter base; said fire starter strip further configured to be unfolded into an unrolled, flat orientation; said fire starter strip further configured to be rolled into a deployed orientation wherein an end portion of said fire starter strip is displaced to function as a wick.
In other words, Applicant’s claimed invention is a single uniform strip which includes a substrate typical of a wick material, and a coating typical of a combustible material such as a candle. This entire strip is one uniform body which can be manipulated to roll or fold into a deployed body with one end of the strip being manipulated away from the body to be used as the wick. Either end could be used, as the entire strip remains a uniform body; which is outside the scope of MANNER.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771